Citation Nr: 1108927	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  04-37 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected sarcoidosis.  

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected sarcoidosis.  

3.  Entitlement to service connection for a skin disorder, claimed as lesions of the back and shoulders, to include as secondary to the service-connected sarcoidosis.  

4.  Entitlement to service connection for hypertension, to include as secondary to the service-connected sarcoidosis.  

5.  Entitlement to an increased disability rating for the service-connected sarcoidosis, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran's active service extended from January 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the transcript of that hearing is of record.

At the March 2008 hearing the Veteran presented some testimony as to the issues involving rating his eye, throat and ear disorders.  This testimony serves as a claim for increased ratings for these disabilities.  These issues are referred to the RO for action deemed appropriate.

The case was remanded back to the RO in June 2008 for additional development of the record.  As pointed out in the June 2008 remand, the Veteran submitted documents directly to the Board.  These documents assert claims for service connection for post-traumatic stress disorder (PTSD), and psychiatric disorders other than PTSD.  These documents also appear to assert a claim for new and material evidence to reopen a claim for service connection for dental treatment.  These issues have not been adjudicated and are not properly before the Board at this time.  They are also referred to the RO for action deemed appropriate.  

In a December 2009 VA examination report, the Veteran reported that he no longer worked because of the service-connected sarcoidosis.  Because the Veteran is service-connected for multiple disabilities, including disabilities that are secondary to his service-connected sarcoidosis, the TDIU claim is referred to the RO for appropriate action.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The issue of service connection for hypertension, to include as secondary to the service-connected sarcoidosis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether it is at least as likely as not the Veteran has right knee and right shoulder pain that is secondary to the service-connected sarcoidosis.  

2.  The evidence is in relative equipoise as to whether it is at least as likely as not that the Veteran's skin condition, currently diagnosed as hyperpigmentation without objective evidence of lesions, is secondary to the service-connected sarcoidosis.  

3.  The service-connected sarcoidosis is manifested by complaints of dyspnea on exertion, constant dry cough, and occasional chest pain, but without objective evidence consistent with these reports; with FEV-1 not shown lower than 85 percent predicted, FEV-1/FEC not shown lower than 87 percent and a consistently normal adjusted DLCO not shown lower than 93 percent of predicted at any time during the appeal period.  

4.  During the appeal period, the Veteran's service-connected sarcoidosis has never been shown to be manifested by pulmonary involvement with persistent symptoms that require chronic low dose (maintenance) or intermittent corticosteroids, nor does he have cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor arthralgia of the right knee and right shoulder, was incurred secondary to the service-connected sarcoidosis.  38 U.S.C.A. §§ 1110 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.303, 3.310.

2.  Resolving all doubt in the Veteran's favor, hyperpigmentation of the skin resulted from a skin disability incurred secondary to the service-connected sarcoidosis.  38 U.S.C.A. §§ 1110 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.303, 3.310.

3.  The criteria for a disability rating in excess of 10 percent for sarcoidosis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.97, Diagnostic Codes 6600, 6846 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated March 2002 and June 2003.The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate an increased rating claim, a service connection claim, a secondary service connection claim, and the relative duties of VA and the claimant to obtain evidence.  

In a subsequent letter, sent to the Veteran in June 2008, the Veteran was provided additional notice regarding what evidence was necessary to substantiate his claims, in addition to notice about how VA assigns initial disability ratings and effective dates for any grant of service connection.  VA thereafter readjudicated the claims by way of a June 2010 Supplemental Statement of the Case (SSOC).  

Any notice errors in this case did not affect the essential fairness of the adjudication because VA cured the procedural defects and has obtained all relevant evidence.  The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board remanded the claims in June 2008.  After additional development was conducted, and the RO issued a supplemental statement of the case in June 2010, additional argument and medical documentation from the Veteran was associated with the claims folder.  The Veteran, through his accredited representative, has waived initial RO consideration of the newly submitted evidence.  Accordingly, the Board may consider the evidence in the first instance.  See 38 C.F.R. § 20.1304 (2010).

The RO has substantially complied with the Board's remand directives.  VA treatment records dating from January 2005 were associated with the claims folder, Social Security Administration records were obtained, and a VA examination was performed with respect to the Veteran's service-connected sarcoidosis, which included PFTs.  The VA examination was adequate as it was based on consideration of the medical history, as a physical examination and PFTs were conducted, and as sufficient detail was provided so the Board can render an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Veteran asserts that the examination was inadequate as the following testing was not conducted: a gallium scan, a bronchoscopy with transbronchial biopsy, liver or spleen testing, and heart tests.  He also asserts that contrary to the examiner's report, he does take a corticosteroid.  Although a list of prescriptions was submitted, there is no showing therein that a corticosteroid is prescribed for sarcoidosis.  Moreover, to the extent that the Veteran reports the testing was insufficient, the Board nevertheless finds that the examination was adequate.  Sufficient information was provided to assess the manifestations of his disability pursuant to the rating criteria.  Moreover, VA medical records have been obtained and do not show he has cardiac involvement with congestive heart failure or other organ disorder associated with his service-connected condition.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

II.  Service Connection

The Veteran seeks service connection for arthralgia of the right knee and right shoulder, and a skin disorder, all claimed as secondary to the service-connected sarcoidosis.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Polyarthralgia - right knee and right shoulder

The Veteran has consistently maintained that he suffers from arthralgia of the right knee and right shoulder as a manifestation of his sarcoidosis.  The record does not show, and the Veteran does not assert, that he has a current right knee and shoulder disability that was incurred in service.  Rather, the Veteran maintains that arthralgia is a well-known residual in sarcoid patients and his arthralgia is directly related to the sarcoidosis.  In support of his claim, the Veteran submitted a medical opinion from his treating VA doctor in July 2003.  The physician, Dr. S, indicated that the Veteran had been treated for aches and pains and arthralgia for many years and that his complaints were common in sarcoid patients.  

Currently, the Veteran has two claims on appeal involving pain in his muscles/joints.  The first involves the right knee and the second involves the right shoulder.  The Veteran maintains that, regardless of what disabilities any previous motor vehicle accidents and/or in-service injuries or post-service injuries may have resulted in with respect to his right knee and right shoulder, he has arthralgia of multiple joints including the right shoulder and right knee, that is caused by, or is at least aggravated by, the sarcoidosis.  VA examinations dating back to 1981 show complaints of arthralgia of the right shoulder joint and right knee, along with a history of sarcoidosis.  At that time, service connection for arthralgia of these joints was denied because x-rays were negative for a current diagnosis [of arthritis]; hence, the diagnosis of arthralgia.

There are no pertinent records from the 1990's.  An August 2001 private treatment record noted long standing osteoarthritis in the right knee, but there was no opinion as to whether that was caused by or aggravated by the sarcoidosis.  More recent VA examinations and VA treatment records from 2005 note a meniscal tear in the right knee, in addition to osteoarthritis.  These records also show impingement syndrome in both shoulders.  The February 2005 VA joints examiner believed that the Veteran's orthopedic osteoarthritis and meniscal tear, and the right shoulder impingement syndrome did not result from sarcoidosis.

Dr. S., as noted above, has indicated on at least two occasions (a September 1994 question/answer sheet prepared by the Veteran and filled in by the doctor; and, a March 2008 handwritten memo) that the Veteran has multiple arthralgias relating to his sarcoidosis.  This doctor, however, does not reconcile the fact that the Veteran also has a diagnosis of osteoarthritis of the right shoulder and right knee joints; thus, it is unclear as to whether the Veteran's right shoulder and right knee pain are part and parcel of an overall systemic arthralgia of multiple joints due to the sarcoidosis, or whether they are solely attributable to the arthritis.  Based on the chronology of the record, it would seem that the "arthralgia" began before the arthritis, but that is not altogether clear.  And, moreover, if the arthralgia did begin prior to the arthritis, no medical professional has attributed the arthralgia of the right shoulder and right knee in particular to the sarcoidosis, while also noting that there exists arthritis in these joints.  

In the most recent VA examination from December 2009, the examiner noted a diagnosis of arthritis, and stated that arthritis is not caused by sarcoidosis, but failed to address the claim of arthralgia, which is obviously inextricably intertwined with the claims on appeal.  

Although other VA and private records show that the Veteran injured his right knee in service, and then suffered from additional injury after service, there is no evidence to refute the VA doctor's opinion that the Veteran's polyarthralgia, which includes right knee pain, is secondary to the service-connected sarcoidosis.  Thus, while the Veteran may have joint pain in his knee from causes other than the sarcoidosis, he may just as well have pain in the knee because of the sarcoidosis, similar to the other joint pains he describes.  In other words, the Veteran's knee pain could certainly be attributed to multiple etiologies, but the fact remains that a VA doctor has opined that the Veteran has arthralgia due to sarcoidosis and this is based on sound medical principles which show that such a scenario is not uncommon in sarcoid patients.  

Given that arthralgia is common in sarcoid patients, it would serve no useful purpose to remand the case once again to obtain another medical opinion.  It is clear from the evidence of record that there is simply no way to conclusively determine the etiology of the Veteran's right knee and right shoulder pain in light of the facts of this case.  In other words, the evidence is in relative equipoise as to whether the Veteran's right knee and right shoulder pain are secondary to the sarcoidosis; that is, the evidence demonstrating that the Veteran has joint pain of the right knee and right shoulder that is related to the service-connected sarcoidosis is equally weighted against the evidence demonstrating other etiology, such as a specific right knee or right shoulder osteoarthritis.  Therefore, resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that arthralgia of the right knee and right shoulder is linked to the service-connected sarcoidosis.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for arthralgia of the right knee and right shoulder.


Skin condition

At an August 2003 VA examination, the Veteran described acne-type lesions on his back, which the examiner noted was probable erythema nodosum. 

At a January 2005 VA examination, the Veteran reported that he was treated with prednisone for 15 years after the initial diagnosis of sarcoidosis in 1981, and noted that he had not been on prednisone for at least 10 years and was not currently on prednisone.  He was reportedly using topical steroids for his skin condition.  The Veteran reported a rash on his back and chest for about 6 or 7 years which was treated with doxycycline at 100 mg daily, as well as cleocin lotion and occasional erythromycin solution with lesions much improved but with residual lesions on his back and chest.  On examination the Veteran had multiple hyperpigmented macules on the back and chest and upper arms.  The Veteran had few scattered hyperpigmented patches on his left arm and bilateral lower extremities.  There were no lesions on his face.  Total body percent surface area involved was 10 to 15 percent.  There was no ulceration, exfoliation or crusting and no evidence of systemic or nervous manifestations.  

The examiner concluded that the Veteran likely had sarcoidosis resulting in lesions of the upper and lower extremities in the past that resulted in post-inflammatory hyperpigmentation which was currently seen on exam.  The examiner also noted that the Veteran had folliculitis that was not related to sarcoidosis.

On examination in August 2005, the Veteran had small pigmented lesions, discrete but scattered over the back, trunk, belly and also over both legs.  The lesions were dry, dark and raised over the surface.  

At a VA skin examination in December 2009, the examiner noted the Veteran's history of treatment for skin conditions over the years since early 1983.  These records reflect that the Veteran had been treated for many skin conditions, including, but not limited to sarcoid lesions.  Other conditions included acne vulgaris, tinea pedis and PFB (pseudofolliculitis barbae).  The examiner noted that the Veteran had been treated with numerous topical ointments over the years, including topical corticosteroids.  

On examination, the examiner noted post-inflammatory hyperpigmentation in the groin area, and areas of post-inflammatory hyperpigmentation on the chest, back arms and legs, along with post-inflammatory hyperpigmentation hair bearing areas of the face.  No active skin disease was present at the time of the examination.  The examiner could not, without resorting to mere speculation, determine whether the Veteran's hyperpigmentation was secondary to sarcoidosis skin disease given that the Veteran had other skin disorders which had been active since the Veteran's initial diagnosis of sarcoidosis.  

In sum, the record reflects that the Veteran has, at some point, exhibited skin lesions related to his sarcoidosis.  Although the recent VA examinations of record show little, if any, evidence of any active skin lesions related to sarcoidosis, there is evidence of hyperpigmentation that may or may not be a residual of the sarcoid skin condition.  At least one VA examiner opined that the Veteran's hyperpigmentation was related to the sarcoidosis skin lesions, and there is no evidence directly contrasting that opinion.  Although the December 2009 examiner could not provide an opinion without resorting to speculation, that examiner did not rule out the possibility that the Veteran's hyperpigmentation could be caused by sarcoid skin lesions, despite the fact that the Veteran does have a history of other skin disorders in addition to the sarcoid-related skin disease.  

In light of the foregoing, the evidence is in relative equipoise as to whether the Veteran's hyperpigmentation is related to the service-connected sarcoidosis, or whether it is due to other causes; that is, the evidence demonstrating that the Veteran's hyperpigmentation of the skin is due to sarcoid skin lesions is equally weighted against the evidence demonstrating other etiology.  Therefore, resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that the hyperpigmentation of the skin is secondary to a sarcoid skin condition that is linked to the service-connected sarcoidosis.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for hyperpigmentation of the skin.

   III.  Increased Rating - Sarcoidosis

The Veteran seeks a rating in excess of 10 percent for the service-connected sarcoidosis.  The Veteran has consistently maintained that he is short of breath, has chest pains, a chronic cough, and is weak all the time due to his lung condition.  

At a VA examination in August 2003, the Veteran's PFT's revealed FEV-1 of 119 percent predicted (post dilator) and FEV-1/FVC of 93 percent.  The DLCO (SB) was 124 percent of predicted.  

At the time of the examination, the Veteran reported that he was not presently taking prednisone.  He believed his breathing had worsened, however, because he reported increasing dyspnea on walking one-fourth mile or climbing one flight of steps.  He had no cough or sputum production.  He had no hemoptysis or anorexia.  Weight was stable at 195 pounds.  He did not have asthma and did not use an inhaler.  He did not require oxygen therapy.  He did not have periods of exacerbation, but rather, simply felt weak and dyspneic all the time.  Lungs were clear to auscultation.  Chest x-ray revealed no pulmonary infiltrates and no mediastinal or hilar lymphadenopathy.

At an August 2005 VA examination, the Veteran reported once again that he had been on chronic prednisone therapy since his diagnosis of sarcoidosis over twenty years prior, but about a year and a half ago, he discontinued the use of prednisone.  He complained of shortness of breath and breathing problems, as well as joint pain.  He also complained of fatigue.  PFT tests showed that the Veteran had an FEV1 of 106 percent, FEV1/FVC of 87 percent, and DLCO (SB) of 122 percent predicted.

At the Veteran's personal hearing before the undersigned in March 2008, the Veteran reported that he used an Albuterol inhaler, a bronchodilator, as needed to help with his breathing when he became over-exerted.  He did not testify to the use of any intermittent or daily systemic or inhaled corticosteroids.  

At a February 2009 VA examination, the Veteran reported dyspnea on exertion, chest pain, cough, fevers, peripheral swelling, and occasional hemoptysis.  On examination, there were signs of wheezing and decreased breathing sounds.  Chest expansion was normal.  The wheezing was only heard minimally in the left base and after several deep breaths, it resolved.  A chest x-ray revealed no change since October 2007 report, with both lungs essentially clear except for an occasional fibrotic strand radiating from the hilar areas which was unchanged.  There was no evidence of pneumonia or atelectasis.

The examiner noted that the Veteran's disability had negative effects on his daily activities.  Effects were mild with regard to feeding, bathing and grooming, but they were moderate to severe with regard to chores, shopping, and traveling.  The Veteran was prevented from exercise and sports.  The PFT report from March 2009 reveals a post bronchodilator FEV-1 of 85 percent of predicted and FEV-1/FVC of 91 percent, and the DLCO (SB) was 93 percent of predicted.

Dr. S noted in a VA outpatient treatment note from November 2009 that the Veteran's sarcoidosis was stable and that his labs looked good.

At a December 2009 VA examination, the Veteran reported a history of non-productive cough, which was nearly constant.  The Veteran also reported wheezing when he lied down, and dyspnea on mild exertion.  The Veteran also reported chest pain on exertion.  On examination, however, there was no evidence of abnormal breath sounds.  The Veteran did not have asthma, and chest expansion appeared normal.  There were no signs of significant weight loss or malnutrition.  The Veteran weighed 228 pounds.  The examiner noted the Veteran's most recent PFT's which did reveal decreased TLC and FVC with normal DLCO, consistent with the Veteran's known sarcoidosis.  The examiner specifically noted that there was no evidence of cor pulmonale, no evidence of pulmonary hypertension and no evidence of RVH.  The PFT report from December 2009 revealed a post bronchodilator FEV-1 of 92 percent of predicted, FEV-1/FVC of 92 percent, and DLCO (SB) of 128 percent of predicted.

The Veteran's sarcoidosis is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6846.  Under Diagnostic Code 6846, a 0 percent evaluation is assigned where there is chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment.  A 30 percent evaluation is assigned for pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated as 60 percent disabling; and sarcoidosis with cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment is rated as 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6846.

In the note that follows Diagnostic Code 6846, it is indicated that active disease or residuals of sarcoidosis may also be rated as chronic bronchitis under the provisions of Diagnostic Code 6600 and extra-pulmonary involvement under the specific body system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, chronic bronchitis with pulmonary function test (PFT) showing Forced Expiratory Volume at one second (FEV-1) of 56 to 70 percent predicted, FEV-1/Forced vital capacity (FVC) of 56 to 70 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 percent predicted warrants a 30 percent rating; FEV-1 of 40 to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55-percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) warrants a 60 percent rating. When there is FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or requires outpatient oxygen therapy a 100 percent rating is warranted.

During the pendency of the appeal VA amended the rating schedule concerning respiratory conditions effective October 6, 2006; however, these changes concerned "special provisions" concerning the use of pulmonary function tests for the evaluation of respiratory conditions.  They did not alter the criteria for rating chronic bronchitis or sarcoidosis described above.  Specifically, under 38 C.F.R. § 4.96(a), ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).  Additionally, the revision required that pulmonary function tests be used to evaluate respiratory conditions unless (i) the results of maximum exercise capacity test were of record and were 20 ml/kg/min or less; (ii) there was pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy; (iii) there was one or more episodes of acute respiratory failure and (iv) when outpatient oxygen therapy was required.  38 C.F.R. § 4.96 also provides that if a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO(SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless there was an explanation by the examiner as to why the PFTs were not a valid indicator of respiratory function.  The evaluation should be based upon the post-bronchodilator studies unless they are poorer than the pre-bronchodilator results.  In that case, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation . Finally, 38 C.F.R. § 4.96 provided that if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.

Here the Veteran sincerely believes that his sarcoidosis is manifested by, inter alia, lung symptoms that are of such severity that a disability in excess of 10 percent is warranted.  The Veteran maintains, in essence, that the 10 percent rating current assigned is not representative of the degree of dyspnea, coughing, weakness and chest pain he experiences daily.  

Although mindful of the Veteran's reported symptoms, the objective evidence of record does not support the assignment of a higher rating.  The PFT findings, which in this case do not show results as low as FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 percent predicted.  None of the four PFT's of record (August 2003, August 2005, March 2009 and December 2009), show test results that would meet this criteria.  Although the March 2009 unadjusted DLCO was only 59 percent, the report clearly indicated that this result was subsequently adjusted to account for alveolar volume (D/VAsb), and the adjusted result was normal.  Moreover, Dr. S noted in a March 2009 outpatient treatment note that the Veteran's recent PFT's were "near normal."  The Veteran has asserted that the August 2003 results were inadequate because he was given a liquid steroid and inhalation aerosol to complete the test.  This, according to the Veteran, does not compensate for his shortness of breath on exertion and atypical chest pain.  However, the Board notes that he has been provided three other PFTs, none of which show that a higher rating is warranted under Diagnostic Code 6600.  Moreover, the evidence of record, including a large number of VA medical records, do not show that he has cor pulmonale or cardiac involvement with congestive heart failure.  In addition, the evidence does not show a progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  Instead, the evidence shows that he has gained weight during the course of the appeal.  

In sum, while the Board finds the Veteran's report of symptoms credible, competent and probative, the findings on examination are found most probative as to whether a higher rating is warranted as the examinations are based on a physical examination, as PFTs were conducted, and as sufficient information was otherwise provided that would allow the Board to issue an informed decision.  The PFT results do not show that he has a level of disability that warrants a 30 percent or higher rating, moreover, it is not shown that he requires the use of chronic low dose or intermittent corticosteroids, systemic high dose corticosteroids, or that he has cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  Although the Veteran has some decrease in lung function, it is not shown to rise to the level that would warrant the assignment of the next higher, 30 percent rating pursuant to Diagnostic Code 6600.  Similarly, the Veteran has not been prescribed any continuous medication for control of lung function during the appeal period.  The Veteran is prescribed Albuterol, a bronchodilator, which is for use on an as-needed basis.  The Veteran has also been prescribed various topical corticosteroids for skin lesions, however, there is no indication that the Veteran is has been prescribed a systemic corticosteroid for his sarcoidosis.  The Veteran's reported symptoms are contemplated by the currently assigned 10 percent evaluation.  As such, a higher rating under Diagnostic Code 6846 is not for assignment in this case.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected sarcoidosis disability under consideration here otherwise renders impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the symptomatology shown in this case as was discussed above.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for joint pain in the right knee and right shoulder, secondary to the service-connected sarcoidosis, is granted.  

Service connection for hyperpigmentation of the skin as a result of skin lesions secondary to the service-connected sarcoidosis, is granted.  

An increased disability rating for the service-connected sarcoidosis, currently rated as 10 percent disabling, is denied.  


REMAND

The Veteran has a diagnosis of essential hypertension, which he maintains was caused by, or at least aggravated by the long-term use of prednisone.  

At a February 2009 VA examination to evaluate the severity of the Veteran's sarcoidosis, the examiner noted a review of the Veteran's claims file, and specifically noted that the VA records confirmed that the Veteran had previously been given Prednisone only one time in the prior ten years, and that was in November 2008.  The notation indicated that the Veteran was to take one tablet by mouth twice a day for 3 days then take one tablet every morning for 3 days to reduce inflammation.  

At a VA examination in December 2009, the examiner noted that the use of steroids such as Prednisone could result in sodium and fluid retention leading to hypertension; however, the examiner also determined that it was unclear from the record whether the Veteran had a sufficiently prolonged and continuous course of prednisone with high enough doses to cause his hypertension.  The examiner also noted that the last record of Prednisone treatment was a 30-day course given in 1990.  

These reports are in complete contrast to the Veteran's statements regarding his prednisone use over the years.  At the February 2005 VA examination, the Veteran reported that he had been on Prednisone regularly for years since his initial sarcoid diagnosis, and had only weaned off since 2004.  The February 2005 examiner stated that the Veteran developed hypertension while on chronic steroid treatment for sarcoidosis.  The examiner also noted that the Veteran had been on hypertension medications for several years and his blood pressure was not currently well controlled on the current regiment of atenolol and hydrochlorothiazide.  He also noted that the Veteran had a stress test which reportedly did not show an ischemia in July 2004, but did have an exaggerated hypertensive response to stress, consistent with some vascular dysfunction typical for someone with hypertension and underlying inflammatory disease.  The examiner also noted, however, that the Veteran did have a family history of first degree and other relatives with high blood pressure.  

At another VA examination, one month earlier, in January 2005, the Veteran indicated that he had not been on a steady dose of Prednisone for 15 years.  During an August 2001 VA dermatology visit, the Veteran reported that he had not taken steroids for years.  Thus, it is not completely clear when the Veteran was weaned off steroids, and it is also not certain whether the Veteran went through a longstanding period of time, and if so, when, during which he required the use of near-constant Prednisone for control of the sarcoidosis.

Notwithstanding the lack of evidence to show longstanding use of Prednisone, the evidence of record does establish that the Veteran's hypertension is not currently well-controlled.  

However, at the Veteran's personal hearing before the undersigned in March 2008, he testified that his hypertension was becoming more and more uncontrolled.  He testified that because of his sarcoidosis, his hypertension would elevate really quickly, and that was one reason why his doctor changed his blood pressure medication.  This is consistent with reports from the February 2005 VA examination wherein the examiner noted that the Veteran's blood pressure was not well-controlled.  

There is no opinion as to why the blood pressure is not well-controlled, and/or whether the Veteran's sarcoidosis aggravates the hypertension.  

This question must be addressed by a medical professional because a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from December 2009.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all pertinent VA records dating from December 2009 to the present.  If the Veteran identifies additional private treatment records pertinent to his claim on appeal, the RO should attempt to obtain those records provided that authorization is provided.  

2.  Schedule the Veteran for a VA hypertension examination to determine the current nature and likely etiology of the hypertension.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran reported history, the February 2005 examination report, and detailed explanation recorded in the March 2008 hearing transcript, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current hypertension is caused by, or just as significantly, aggravated by, the service-connected sarcoidosis disability.  The examiner should also address whether it is at least as likely as not (a probability of 50 percent or greater) that the hypertension is due to or caused by, or aggravated (permanently worsened) by the newly service-connected arthralgia of multiple joints and/or the sarcoid skin disorder?  A complete rationale should accompany all opinions expressed.

3.  After completion of the above development, readjudicate the Veteran's claim.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case, which includes consideration of C.F.R. § 3.310 with respect to hypertension, and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


